UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K Current Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 18, 2014 DRONE AVIATION HOLDING CORP. (Exact name of registrant as specified in its charter) Nevada 333-150332 46-5538504 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 11653 Central Parkway, Jacksonville, FL 32224 (Address of principal executive offices) Registrant’s telephone number, including area code:(904) 245-1788 (Former name or former address, if changed since last report) Copies to: Harvey J. Kesner, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32 nd Floor New York, New York 10006 Phone: (212) 930-9700 Fax: (212) 930-9725 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 7.01 Regulation FD Disclosure On June 18, 2014, Drone Aviation Holding Corp. (the “Company”) issued the press release attached hereto as Exhibit 99.1, and incorporated herein by reference. The information disclosed under this Item 7.01, including Exhibit 99.1 hereto, is being furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, nor shall it be incorporated by reference into any registration statement or other document pursuant to the Securities Act of 1933, as amended, except as expressly set forth in such filing. Item 9.01 Financial Statements and Exhibits (d) Exhibits. The following is filed as an Exhibit to this Current Report on Form 8-K. Exhibit No. Description of Exhibit 99.1 Press Release dated June 18, 2014 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DRONE AVIATION HOLDING CORP. Date: June 18, 2014 By: /s/Kendall Carpenter Name: Kendall Carpenter Title: Chief Financial Officer 3
